NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                  CLARK BARNELLA, Petitioner Employee,

                                         v.

      THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

              ISLAND TIME POOL SVC, Respondent Employer,

                WESCO INSURANCE CO, Respondent Carrier.

                              No. 1 CA-IC 20-0011
                                  FILED 12-1-2020


                Special Action - Industrial Commission
                      ICA Claim No. 20180-950445
                      Carrier Claim No. 2546393-1
       The Honorable J. Matthew Powell, Administrative Law Judge

                                   AFFIRMED


                                    COUNSEL

Clark Barnella, Surprise
Petitioner Employee
Industrial Commission of Arizona, Phoenix
By Gaetano J. Testini
Counsel for Respondent

Broening Oberg Woods & Wilson, PC, Phoenix
By Jerry T. Collen, Alicyn M. Freeman
Counsel for Respondent Employer and Carrier



                      MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the Court’s decision, in which Presiding
Judge James B. Morse, Jr. and Judge Maria Elena Cruz joined.


M c M U R D I E, Judge:

¶1           Clark Barnella filed this statutory special action to obtain a
review of an award finding that his work-related injury is stationary and
no longer needs active treatment. We find no error by the administrative
law judge (“ALJ”) and, therefore, affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            In 2017, while installing a swimming pool filter as an
employee of Island Time Pool Svc., Barnella injured his left knee. His
workers’ compensation claim was accepted by Wesco Insurance Co.
(“Wesco”), and he received benefits. Shortly after the injury, Barnella had
surgery to repair a torn meniscus in the knee.

¶3              In December 2017, Dr. Eric Feldman, who was treating
Barnella, diagnosed him with chronic regional pain syndrome (“CRPS”). In
May 2018, Wesco then sent Barnella to an IME conducted by Leon Ensalada,
M.D., a pain management specialist with expertise in CRPS. Dr. Ensalada
found that Barnella had chronic pain syndrome, complicated by disusing
his left leg, but not CRPS. Dr. Ensalada also found that Barnella had reached
maximum medical improvement for his knee injury.1 Barnella had another
IME in November 2018 by a neurologist who found lower extremity

1     In his May 18 report, Dr. Ensalada wrote that Barnella had not
reached maximum medical improvement, but in a July letter to the carrier’s
lawyers he stated Barnella had reached maximum medical improvement.



                                     2
                     BARNELLA v. ISLAND/WESCO
                         Decision of the Court

atrophy but did not recommend neurological treatment. In November 2018,
a third IME was performed by an orthopedic surgeon who found that
Barnella had reached maximum medical improvement with his knee. He
rated Barnella with a permanent impairment of one percent of the whole
person and three percent of the lower left extremity. He agreed that Barnella
did not have CRPS.

¶4           In January 2019, Wesco discontinued temporary benefits and
assessed Barnella with a three percent permanent disability of his lower left
extremity. Barnella challenged that determination, claiming he had not
reached maximum medical improvement.

¶5             The ALJ held a hearing at which Dr. Feldman testified about
Barnella’s condition and recommended further treatment. He testified
Barnella had CRPS, needed supportive care, and required work restrictions
relating to his knee injury. He would not give an opinion regarding a
permanent rating for Barnella’s knee impairment because he was “not
trained in it” and did not “understand the whole system of grading
disabilities.” Upon further questioning, he admitted that in December 2018,
he had noted that Barnella had reached maximum medical improvement.
He explained that statement as follows:

       I do not feel he’s going to see any further improvement at this
       time without -- I do feel there is further intervention that
       could help him, but I don’t necessarily see he’s going to get
       any better without any other treatment.

Finally, he also testified that he “did not formally grade [Barnella’s] CRPS.”

¶6            The ALJ also heard testimony from Dr. Ensalada. He
explained his reasons for concluding that Barnella did not have CRPS. He
testified Barnella did not need any further active or supportive treatment
for pain management, nor did he have any work restrictions. He stated that
a better description of Barnella’s knee condition was “disuse atrophy.”

¶7           The ALJ issued an award finding Dr. Ensalada’s opinion to be
more credible than Dr. Feldman’s. Accordingly, he issued an award finding
that Barnella’s condition was stationary and closed the claim with a
permanent impairment. This appeal followed.

                               DISCUSSION

¶8            In reviewing workers’ compensation awards, we defer to the
ALJ’s factual findings but independently review legal conclusions. Young v.


                                      3
                     BARNELLA v. ISLAND/WESCO
                         Decision of the Court

Indus. Comm’n, 204 Ariz. 267, 270, ¶ 14 (App. 2003). We will affirm an award
if the evidence reasonably supports it after reviewing the evidence in a
“light most favorable to sustaining the award.” Lovitch v. Indus. Comm’n,
202 Ariz. 102, 105, ¶ 16 (App. 2002). An ALJ has the primary responsibility
to resolve conflicts in medical opinion evidence. Carousel Snack Bar v. Indus.
Comm’n, 156 Ariz. 43, 46 (1988); Kaibab Indus. v. Indus. Comm’n, 196 Ariz.
601, 609, ¶ 25 (App. 2000). We defer to the ALJ’s resolution of conflicting
evidence and affirm the findings if any reasonable theory of the evidence
supports them. Perry v. Indus. Comm’n, 112 Ariz. 397, 398–99 (1975).

¶9             We see nothing in the record that would lead us to conclude
the ALJ’s decision to give Dr. Ensalada’s opinion more weight than Dr.
Feldman’s was unreasonable. Dr. Ensalada is a qualified expert, he
explained his conclusions, and he described the information he used to
arrive at them. Barnella’s dissatisfaction and disagreement with the ALJ’s
decision to follow the IME physician’s opinion over a treating physician are
not grounds to reverse an award. As noted, we defer to an ALJ’s resolution
of conflicting evidence unless it is unreasonable. Carousel Snack Bar, 156
Ariz. at 46 (“Many factors enter into a resolution of conflicting evidence,
including whether or not the testimony is speculative, consideration of the
diagnostic method used, qualifications in backgrounds of the expert
witnesses and their experience in diagnosing the type of injury incurred.”).

                              CONCLUSION

¶10           We affirm the award.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4